Title: From Benjamin Franklin to Cadwallader Colden, 24 September 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Sept. 24. 1747
I have one of your Histories come in among some Books sent me per Mr. Strahan: But Osborne I understand has sent 50 to Mr. Read per Recommendation of Mr. Collinson. I should sell them more readily than he can, I imagine; and he talks of putting them into my hands. Are any of them arriv’d in N York?
Enclos’d are two Letters for you. No others are yet come to hand; but perhaps we shall find more when the Ship is unloaded; for Mr. Collinson’s Letters are often in Trunks among Goods, &c. I should be glad to know if Mr. Darling, by whom I wrote a Line to you, had my Papers on Electricity. I am, Sir, Your most humble Servant
B Franklin
 Addressed: To  The honble Cadwalader Colden Esq  New York  Free  B Franklin
